ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that Vincent et al. and Abbas et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Vincent et al. is directed towards a composition comprising a binder and a cellulose derivative viscosifying agent that can be used in road application.  The viscosifying agent is a compound that has a viscosity of 50 to 550 mPa.s-1 at 65 ºC (¶0064).  Abbas et al. teaches that hydroxypropylmethyl cellulose is a known viscosifying agent with a viscosity within the range taught by Vincent et al. (Fig. 2).  Abbas et al. teaches that hydroxypropyl methyl cellulose has good high temperature properties, such as the 120 to 160 ºC used in Vincent et al. (Abstract, pg. 1218-1219).
Abbas et al. is directed towards compositions comprising a binder and a cellulose ether derivative, made from cement, which is known to have utility in road applications.  As Abbas et al. teaches cellulose derivatives with properties that would be advantageous to the application of Vincent et al., it would be reasonably pertinent to the teaching of Vincent et al.  The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  See MPEP § 2143(I)(D).
 B)  In response to applicant's argument that Abbas et al. teaches a different concentration of the viscosifying agent than Vincent et al., the test for obviousness is not whether the features of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As Vincent et al. clearly teaches the amount of viscosifying agent, a person having ordinary skill in the art would not need to look to the teaching of Abbas et al. for the amount used.  The viscosifying agent functions the same in both compositions, and there would be no reason to expect that the viscosifying agent of Abbas et al. would not be functional at the amounts taught in Vincent et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM J HEINCER/Primary Examiner, Art Unit 1767